USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH

 

DATE FILED: “Fags

 

BANKUNITED, N.A.,

Plaintiff,
18-cv-8196 (JGK)
- against -
ORDER
BLUE WOLF INVESTMENTS, LLC,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court has reviewed the Report and Recommendation of
Magistrate Judge Parker dated July 1, 2019. No objections to
the Report and Recommendation have been filed and the time for
filing such objections has passed. In any event, the Court
finds that the Report and Recommendation are well founded and
should be adopted. Therefore, the Report and Recommendation are
adopted.

In accordance with the Report and Recommendation, the Clerk —
is directed to enter judgment in favor of the plaintiff and
against the defendants 4v1i Bloom and Blue Wolf Investments, LLC
(collectively, the “absent defendants”), holding the absent

defendants jointly and severally liable for damages in the

 
amount of $9,310,277.76,! plus interest at the rate of $2,298.94?
for each day after July 1, 2019 (the date of the Report and
Recommendation) until the date judgment is entered. Postjudgment
interest on the entire amount of the judgment will accrue from
the date of the judgment at the rate provided by 28 U.S.C.

§ 1961(a). Because there is no just reason for delay, the Court
directs that judgment be entered pursuant to Fed. R. Civ. P.
54(b) against the absent defendants as explained above.

SO ORDERED.

Dated: New York, New York

ooo
July 26, 2019 . ane 6 [iclep
i.

\ John G. Koeitl
United States District Judge

 

 

1 This figure represents the principal, interest (including the
Magistrate Judge's reductions in rate and days accrued, R&R at 15-16), and
late fees on the two relevant notes, as well as the recommended $173,350.35
in attorneys’ fees.

2 This figure represents interest of $1572.56 per day on the “$7.5
million Note” and $726.38 per day on the “$2.5 million Note,” R&R at 3.

 
